Name: Commission Regulation (EEC) No 3714/83 of 29 December 1983 altering the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 83 Official Journal of the European Communities No L 369 /39 COMMISSION REGULATION (EEC) No 3714/83 of 29 December 1983 altering the export refunds on malt No 3644/83 to the information at present available to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on malt were fixed by Regulation (EEC) No 3644/83 (3) ; Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 414/83 (*), defines the specific criteria to be taken into account when the refund on these products is being calcu ­ lated ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) Article 1 The export refunds on malt listed in Article 1 (d) of Regulation (EEC) No 2727/75, subject to Regulation (EEC) No 2744/75, as fixed in the Annex to Regula ­ tion (EEC) No 3644/83 are hereby altered to the amounts set out in the Annex hereto . Article 2 This Regulation shall enter into force on 30 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1983 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 360, 23 . 12. 1983, p . 42 . (4) OJ No L 281 , 1 . 11 . 1975, p. 65 . (4 OJ No L 51 , 24 . 2 . 1983 , p. 1 . No L 369/40 Official Journal of the European Communities 30 . 12. 83 ANNEX to the Commission Regulation of 29 December 1983 altering the export refunds on malt (ECU/ tonne) CCT heading No Refund 11.07 A I b) 39,90 11.07 A II b) 27,27 11.07 B 31,78